Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 30, 1989, which ruled that claimant was ineligible to receive unemployment insurance benefits, charged her with a recoverable overpayment of benefits, and imposed a forfeiture of effective days as a penalty in reduction of future benefits.
The evidence supports the conclusion that during the period claimant was collecting unemployment insurance benefits, she performed services for a ballet company which included signing checks, preparing quarterly reports and an annual report. *730The fact that she may not have been paid for these services is not controlling (see, Matter of St. Germain v Ross, 78 AD2d 565). Accordingly, the determination that claimant was not totally unemployed is supported by substantial evidence (see, Matter of Gonyo [Roberts], 124 AD2d 884). There is also ample support in the record for the finding that claimant had 42 weeks of employment with the ballet company. Claimant’s arguments to the contrary merely raised questions of credibility for the Unemployment Insurance Appeal Board to decide (see, Matter of Politzer [Catherwood], 11 AD2d 839). Finally, there is substantial evidence to support the conclusion that willful false statements were made by claimant to obtain benefits and that the benefits were recoverable (see, Matter of Muller [Levine], 50 AD2d 1005, lv denied 40 NY2d 806).
Decision affirmed, without costs. Mahoney, P. J., Casey, Weiss, Crew III, and Harvey, JJ., concur.